COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION
 Cause number:               01-18-01122-CV
 Style:                      Vicente Menchaca v. Insurance Company of the State of Pennsylvania
 Date motion filed*:         February 19, 2019
 Type of motion:             Response to Corrected Order and Notice of Intent to Dismiss for Want
                             of Jurisdiction
 Party filing motion:        Pro Se Appellant Vicente Menchaca
 Document to be filed:       Appellant’s Brief

Is appeal accelerated?         No.

 If motion to extend time:
        Original due dates:                    12/20/18 (NOA deadline); 2/14/19 (brief)
        Number of extensions granted:            0 Current Due Dates: 1/4/19 (15-day grace period)
                                               2/14/19 (brief)
          Dates Requested:                     12/21/18 (NOA filing date); N/A (no date for brief)

Ordered that motion is:
       Granted
              If document is to be filed, document due: March 28, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _ Appellant’s “Response to Corrected Order and Notice of Intent to Dismiss for
         Want of Jurisdiction,” construed as the implied motion for extension of time to file his
         notice of appeal, is granted because his notice of appeal was filed on December 21,
         2018, within the 15-day grace period ending on January 4, 2019, and his motion
         provides a reasonable explanation for the 1-day delay. See TEX. R. APP. P. 10.5(b),
         26.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); Hone v. Hanafin,
         104 S.W.3d 884, 886-87 (Tex. 2003). Accordingly, the Court sua sponte extends the
         appellant’s brief deadline for 30 days from the date of this Order, and appellant is
         ordered to file a brief that complies with Rule 38.1 by March 28, 2019. See TEX. R.
         APP. P. 2, 38.1, 38.6(d).

Judge’s signature: ______/s/ Justice Laura C. Higley_______
                   x Acting individually        Acting for the Court
Date: ___February 26, 2019____
November 7, 2008 Revision